SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

609
CA 16-00209
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF CASINO FREE TYRE BY ITS
PRESIDENT, JAMES DAWLEY, III, DESIREE DAWLEY,
JAMES DAWLEY, III, LYNN BARBUTO, ROBERT BARBUTO,
JONATHAN MORELLI, JANE MORELLI, ASTRID NEARPASS,
JAMES NEARPASS, LAURA WORDEN, TODD WORDEN AND
DAGMAR NEARPASS, PETITIONERS-APPELLANTS,

                      V                                             ORDER

TOWN BOARD OF TOWN OF TYRE, TOWN OF TYRE, DAVID
PAGE, AS CODE ENFORCEMENT OFFICER OF TOWN OF TYRE,
LAGO RESORT & CASINO, LLC, WILPAC HOLDINGS, LLC,
WILMOT GAMING, LLC, WILPAC FUNDING, LLC, THOMAS C.
WILMOT, SR., M. BRENT STEVENS AND WILMORITE, INC.,
RESPONDENTS-RESPONDENTS.


WILLIAMS & CONNOLLY LLP, WASHINGTON, D.C. (DANIEL F. KATZ, OF THE
WASHINGTON, D.C. AND MISSOURI BARS, ADMITTED PRO HAC VICE, OF
COUNSEL), AND MACKENZIE HUGHES LLP, SYRACUSE, FOR
PETITIONERS-APPELLANTS.

SIVE PAGET & RIESEL, P.C., NEW YORK CITY (MARK A. CHERTOK OF COUNSEL),
AND BOND, SCHOENECK & KING, PLLC, SYRACUSE, FOR RESPONDENTS-
RESPONDENTS TOWN BOARD OF TOWN OF TYRE, TOWN OF TYRE, AND DAVID PAGE,
AS CODE ENFORCEMENT OFFICER OF TOWN OF TYRE.

KNAUF SHAW LLP, ROCHESTER (ALAN J. KNAUF OF COUNSEL), HARRIS BEACH
PLLC, PITTSFORD, AND KIRKLAND & ELLIS LLP, LOS ANGELES, CALIFORNIA,
FOR RESPONDENTS-RESPONDENTS LAGO RESORT & CASINO, LLC, WILPAC
HOLDINGS, LLC, WILMOT GAMING, LLC, WILPAC FUNDING, LLC, THOMAS C.
WILMOT, SR., M. BRENT STEVENS AND WILMORITE, INC.,


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Seneca County (W. Patrick Falvey, A.J.), entered
February 1, 2016 in a CPLR article 78 proceeding. The judgment
dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.


Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court